DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
In lines 1, 2, 17 and 18, the claim uses the terms “high” and “low” and these are relative terms which renders the claim indefinite.  The terms "high" and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of further examination, these terms will be given little patentable weight.
Claim 1 recites the limitation "the dispersed system" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of further examination, this phrase will be interpreted to refer to the mixture of the monomers, the chain transfer agent and the 90% of the initiator.
In lines 8 and 9 of claim 1, the claim states “keeping the temperature for 15-30 min” and “wherein the dropwise adding lasts for 3.5 to 5 h.”  It is not clear if the temperature is to be kept for this time before the dropwise addition, during the dropwise addition, or for this amount of time after the dropwise addition is completed.  Additionally, it is not clear if the temperature to be kept is the same temperature range that is given in step 1).  For the purpose of further examination, the temperature range will be interpreted to be the same as that in step 1) and the 
In line 10 and 12, the claim refers to the “mixed green solvent.”  Is this the same solvent that is added in step 1)?  Is more of the same solvent being added in steps 3) and 4)?  Can a different mixed green solvent be used in steps 3) and 4)?  These questions make the claim unclear.  For the purpose of further examination, the mixed green solvent referenced in steps 3) and 4) will be interpreted to be the same solvent that is referenced in step 1) and that more of it is being added.
In line 11, the claim refers to “keeping the temperature” and it is unclear as to what temperature this refers.  For the purpose of further examination, this phrase will be interpreted to refer to the temperature range given in step 1).
In lines 13 and 14, the claim states “keeping the temperature for 0.5-1 h” and “wherein the dropwise adding lasts for 10-30 min.”  It is not clear if the temperature is to be kept for this time before the dropwise addition, during the dropwise addition, or for this amount of time after the dropwise addition is completed.  Additionally, it is not clear if the temperature to be kept is the same temperature range that is given in step 1).  For the purpose of further examination, the temperature range will be interpreted to be the same as that in step 1) and the this temperature will be kept for 0.5 to 1 hour after the dropwise addition of 10-30 minutes is finished.
Claim 1 recites the limitation "the reaction mixture" in lines 15 and 26.  There is insufficient antecedent basis for this limitation in the claim.  The use in line 15 would appear to include all components except for the amine neutralizer and the use in line 26 would appear to include the amine neutralizer.  Therefore, with multiple uses of this term, it is unclear as to what it means.  For the purpose of further examination, the reaction mixture will be interpreted to include all components of the mixture to produce the acrylic resin.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein the mixed green solvent in which the resin is soluble is selected from alcohols, ketones, ethers, and esters with an azeotropic point and the same radical transfer rate”, and the claim also recites “the mixed green solvent is two solvents selected from ethanol, n-butanol, isopropanol, ethylene glycol butyl ether, 
In line 24, the claim states that the solvent for the initiator is one or more solvents selected from a list.  Earlier in line 12, the claim states that the initiator is mixed with the mixed green solvent, which implies that two or more solvents are used together.  Therefore, it is unclear if in line 24 the solvent can actually be only one solvent from the group or if it must be at least two solvents.  Additionally, if this solvent referenced in line 24 is the mixed green solvent as recited in line 12, then it must be chosen from two of the solvents listed in lines 21-23.  The solvent list of lines 21-23 differs from the solvents listed in lines 24 an 25.  For the purpose of further examination, it will be interpreted that all references to the solvent refer to the mixed green solvent which must be two solvents chosen from the listed solvents in lines 21-23.
Regarding claim 10:
In lines 5, 6, 12, 15, and 16, the phrase “the reaction mixture” is used.  There is insufficient antecedent basis for this limitation in the claim.  This phrase seems to have different meanings as it is used throughout the claim and additional components are added to the overall mixture.  This is extremely unclear.  For the purpose of further examination, the phrase will be interpreted to refer to what is in the mixer at the time the phrase is used.  However, this must be corrected for clarity.
The term "high" in line 17 of claim 10 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of further examination, this  term will be given little patentable weight.
Claim 10 contains the trademark/trade names BYK-024, Tego-810, Tego-800, BYK-346, Tego-270, BYK-333, Tego-245, RM-8W, RM-2020, Tego-3030, and Texanol in lines 23-26 and 30.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 
Regarding claims 2-9: These claims depend from claim 1 and include all of the limitations thereof.  Therefore, these claims are rejected based on being dependent on a rejected base claim.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767